UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6118


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT EARL MAYS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-cr-00059-BO-1)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Earl Mays, Appellant Pro Se. Kristine L. Fritz, Assistant United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Earl Mays appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a district

court’s denial of a motion for compassionate release for abuse of discretion. United States

v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). After reviewing the record, we conclude that

the district court did not abuse its discretion in determining that the 18 U.S.C. § 3553(a)

factors weighed against granting compassionate release in Mays’ case. See United States

v. High, 997 F.3d 181, 187-91 (4th Cir. 2021). Accordingly, we affirm the district court’s

order. See United States v. Mays, No. 5:15-cr-00059-BO-1 (E.D.N.C. Jan. 11, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2